DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 10 and 19 claim a “non elastic annulus attachment” which at the time the application was filed, failed to have possession of the claimed invention. Please direction to the specification that supports this limitation including for all claimed shapes: annular shape, D-formed shape, open ring, C-formed shape. Please direct to the specification that all shapes including the “C-formed shape” have zero elasticity (non elastic).
Priority
This application repeats a substantial portion of prior Application No. 15/928016, filed 1/08/2016, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claims 1, 10 and 19 claim a “non elastic annulus attachment” which at the time the application was filed, failed to have possession of the claimed invention. Please direction to the specification that supports this limitation including all claimed shapes, annular shape, D-formed shape, open ring, C-formed shape, have zero elasticity.

Claim Objections
The specification uses the reference numeral 54 for both the “pulling and pushing unit” and the “connecting unit”. Please correct.
Par 0095:
    A pulling and pushing unit 54 applies a supporting force to the MV. The pulling and pushing unit 54 forces the MV downwards towards the LV apex during systole and away from the LV apex during diastole.
Par. 0107:
    Turning to FIG. 11a, another embodiment is shown where the external force is executed by means of an actuator. The electrical power is supplied by the remote energy source 84 (not shown) by means of a cable 76. Here the cable connects to the energy source through the vascular system. The actuator may advantageously be constructed as a mini linear actuator now available on the market. The actuator may alternatively, or in 54 is pushed against the mitral valve annulus attachment 56.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 5-9, 11, 14-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ferrazzi (8,622,884).
Ferrazzi teaches a medical device adapted to enhance intra-cardiac blood circulation of a heart of a patient by assisting pump action of said heart.
Said device comprising a “non elastic” annulus attachment 6 (see at least the closed ring in figure 2) for fixating an end of the device to a cardiac valve annulus.

    PNG
    media_image1.png
    681
    888
    media_image1.png
    Greyscale

Said non elastic annulus attachment 6 connected to an axial actuator (comprising elements 7, 8 and 10 below 7) via an extension (one or more of elements 10 above 7) to apply a mechanical supporting force (see at least column 6, lines 15-48; this limitation can be given a broad and reasonable interpretation including a contracting force) to the valve annulus during at least a portion of systole for augmenting the natural pumping force of the heart, and/or during at least a portion of diastole for augmenting a natural filling of the ventricle of said heart.
Wherein said non-elastic annulus attachment has a shape selected from the group consisting of: annular shape, D-formed shape, open ring, C-formed shape as shown in at least figures 1-2.

Claims 6 and 15, the axial actuator (comprising elements 7, 8 and 10 below 7) acts on said extension (one or more of elements 10 above 7) to change the distance.
Claims 7 and 16, the lower most portions 10 of the actuator are shown acting against the apex of the heart.
Claims 8 and 17, the annuloplasty ring is configured (fully capable of) to improve closure of the cardiac valve leaflets during systole. 
Claim 9, inherently the axial actuator is timed to provide said mechanical supporting force in synchrony with the cardiac cycle to keep the blood flowing correctly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/BRUCE E SNOW/
Primary Examiner, Art Unit 3738